UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6577


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY LEE PRITCHETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:03-cr-70162-JLK-1)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lee Pritchett, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United   States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ricky    Lee   Pritchett    appeals   the    district    court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      United States v. Pritchett, No. 4:03-cr-70162-

JLK-1 (W.D. Va. Mar. 23, 2015); see United States v. Mann, 709
F.3d 301, 304-05 (4th Cir. 2013) (reviewing the disposition of a

§ 3582(c)(2) motion for an abuse of discretion).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before     this    court   and

argument would not aid the decisional process.


                                                                       AFFIRMED




                                       2